In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-20-00150-CR
       ___________________________

         DAKARI SMITH, Appellant

                        V.

            THE STATE OF TEXAS


   On Appeal from the 396th District Court
          Tarrant County, Texas
        Trial Court No. 1543876D


Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Pursuant to a plea bargain, the trial court convicted pro se Appellant Dakari

Smith of evading arrest or detention with a vehicle and sentenced him to twenty-five

years’ confinement. Appellant filed a notice of appeal more than two years later.

Because we have no jurisdiction, we dismiss this appeal.

      Appellant pled guilty to evading arrest or detention with a vehicle and true to

the habitual-offender allegations in exchange for a sentence of twenty-five years. See

Tex. Penal Code Ann. §§ 12.42(d), 38.04(b)(2)(A). On July 9, 2018, the trial court

convicted and sentenced him in accordance with the bargain.1 Appellant did not file a

motion for new trial. His notice of appeal was therefore due by August 8, 2018, but he

did not file it until October 20, 2020. See Tex. R. App. P. 26.2(a) (providing that a

notice of appeal must be filed within thirty days of sentencing absent a timely motion

for new trial). Thus, Appellant filed his notice of appeal more than two years too late.

See id.; Taylor v. State, No. 02-19-00059-CR, 2019 WL 1574984, at *1 (Tex. App.—Fort

Worth Apr. 11, 2019, no pet.) (per curiam) (mem. op., not designated for publication).

      We informed Appellant by letter of our concern that we lack jurisdiction over

this appeal because his notice of appeal was untimely filed. See Tex. R. App. P. 26.2(a).


      1
        The plea paperwork indicates that Appellant was subject to a range of
punishment of 25–99 years or life as a habitual offender. He judicially confessed not
only to evading arrest or detention with a vehicle but also to the truth of the State’s
deadly-weapon and habitual-offender allegations. The trial court found both of those
allegations true.


                                           2
We stated that the appeal would be subject to dismissal absent a response showing

grounds for continuing it. We received no response.

         A notice of appeal that complies with the requirements of Rule 26 is essential

to vest this court with jurisdiction over an appeal. See Tex. R. App. P. 26.2. The Texas

Court of Criminal Appeals has expressly held that without a timely filed notice of

appeal, we cannot exercise jurisdiction over an appeal. Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996).

         Because Appellant filed his pro se notice of appeal too late, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Taylor, 2019 WL 1574984,

at *1.

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 3, 2020




                                            3